IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DIOR EMFINGER,                                )
Appellant,                                    )
                                              )
        V.                                    )      C.A. No.: N16A-04-007(ALR)
                                              )
DIVISION OF UNEMPLOYMENT                      )
INSURANCE,                                    )
AND UNEMPLOYMENT INSURANCE                    )
APPEALS BOARD,                                )
Appellees.                                    )


                               ORDER OF REMAND

        WHEREFORE, the Court hereby finds that justice requires remand to the

Division of Unemployment Insurance for consideration of the issues on the merits

consistent with the strong policy in favor of deciding cases on the merits as

opposed to technical grounds.1

        AND NOW, this 4th day of January, 2017, IT IS HEREBY ORDERED

that this case is remanded to the Division of Unemployment Insurance.

                                              Andrea L. Rocanelli
                                              ______________________
                                              Hon. Andrea L. Rocanelli




1
    Keener v. Isken, 58 A.3d 407, 409 (Del. 2013).